         Case 1:19-cv-03224-RJL Document 44 Filed 11/27/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                    )
CHARLES M. KUPPERMAN,                               )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )      Civil Action No. 19-3224 (RJL)
                                                    )
UNITED STATES HOUSE OF                              )
   REPRESENTATIVES, et al.,                         )
                                                    )
                        Defendants,                 )
                                                    )
THE HONORABLE PAUL D. IRVING,                       )
in his official capacity as Sergeant at Arms of the )
   United States House of Representatives,          )
The United States Capitol, Room H-124               )
Washington, D.C. 20515                              )
                                                    )
                        Proposed Defendant.         )
                                                    )
__________________________________________)

              PLAINTIFF’S UNOPPOSED MOTION TO FILE
   A CONSOLIDATED RESPONSE BRIEF AND TO ENLARGE THE PAGE LIMIT

       Plaintiff Charles M. Kupperman respectfully moves under LCvR 7(e) to file a consolidated

response brief and enlarge the page limit otherwise applicable to his consolidated memorandum in

opposition to Defendants’ respective motions to dismiss.

       On November 14, 2019, the President filed a motion to dismiss totaling 45 pages, the

maximum permitted under the local rules, and the House Defendants filed a motion to dismiss

totaling 27 pages. Defendants’ motions raise numerous, non-overlapping arguments for dismissal

of this action, including mootness, standing, ripeness, sovereign immunity, presidential absolute

immunity, Speech or Debate immunity, and lack of a cause of action.
          Case 1:19-cv-03224-RJL Document 44 Filed 11/27/19 Page 2 of 3




       Because the President and the House Defendants have filed separate motions to dismiss,

Plaintiff is entitled to file two separate memoranda in opposition, and under LCvR 7(e), the page

limit for each memorandum would be 45 pages, for a total of 90 pages of briefing. Plaintiff

respectfully submits that it would be far more efficient and convenient for the Court if Plaintiff

filed a single, consolidated brief in opposition to Defendants’ respective motions to dismiss, but

because the consolidated brief would arguably be limited to 45 pages under LCvR 7(e), Plaintiff

respectfully requests a 10-page enlargement of the page limit for his consolidated brief Plaintiff

would thus file a single 55-page brief rather than two separate briefs totaling up to 90 pages. See

Patchak v. Jewell, 109 F. Supp. 3d 152, 165 (D.D.C. 2015) (Leon, J.).

       Given both the number and complexity of the justiciability issues raised by Defendants,

Plaintiff respectfully submits that more than 45 pages is necessary to adequately respond to

Defendants’ arguments. Moreover, this is an exceptionally important case implicating profound

questions about the separation of powers, and it arises in the context of an impeachment inquiry

relating to the President of the United States.

       Plaintiff has conferred with counsel for the President and counsel for the House

Defendants, and Defendants do not oppose this motion. Plaintiff respectfully requests that this

Court enter an order granting leave for Plaintiff to file a consolidate brief in opposition to

Defendants’ motions to dismiss and enlarging the page limit for Plaintiff’s consolidated

memorandum by 10 pages (i.e., setting Plaintiff’s page limit at 55 pages).

November 27, 2019                                     Respectfully submitted,


                                                      /s/ Charles J. Cooper
                                                      Charles J. Cooper, Bar No. 248070
                                                      Michael W. Kirk, Bar No. 424648
                                                      J. Joel Alicea, Bar No. 1022784
                                                      Shelby Baird*

                                                  2
Case 1:19-cv-03224-RJL Document 44 Filed 11/27/19 Page 3 of 3




                                  COOPER & KIRK, PLLC
                                  1523 New Hampshire Avenue, NW
                                  Washington, DC 20036
                                  Telephone: (202) 220-9600
                                  Facsimile: (202) 220-9601
                                  Email: ccooper@cooperkirk.com

                                  Counsel for Plaintiff Charles M. Kupperman
                                  *
                                      D.C. Bar Application Pending; Admitted
                                        in Pennsylvania




                              3
         Case 1:19-cv-03224-RJL Document 44-1 Filed 11/27/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                    )
CHARLES M. KUPPERMAN,                               )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )        Civil Action No. 19-3224 (RJL)
                                                    )
UNITED STATES HOUSE OF                              )
   REPRESENTATIVES, et al.,                         )
                                                    )
                        Defendants,                 )
                                                    )
THE HONORABLE PAUL D. IRVING,                       )
in his official capacity as Sergeant at Arms of the )
   United States House of Representatives,          )
The United States Capitol, Room H-124               )
Washington, D.C. 20515                              )
                                                    )
                        Proposed Defendant.         )
                                                    )
__________________________________________)

                                     [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Unopposed Motion to File a Consolidated Response Brief

and to Enlarge the Page Limit, any responses thereto, and the entire record herein, it is hereby

       ORDERED that Plaintiff’s motion is GRANTED;

       Plaintiff shall be allotted 55 pages for his consolidated response in opposition to

Defendants’ respective motions to dismiss.

       SO ORDERED.

Dated:_______________
                                                    ____________________________
                                                    HONORABLE RICHARD J. LEON
                                                    United States District Court Judge
